Opinion of the court by
Mr. Justice Woods.
The appellant was indicted, convicted and sentenced to the State prison for four years, upon a charge of assault and battery with intent to commit a rape. Error is assigned only upon the overruling of the motion for a new trial. The evidence is not in the record. There is a bill of exceptions, showing the written instructions of the court to jury, and that the court repeated orally to the jury the substance of one of the written charges. The bill also shows that the court, before the commencement of the argument, was requested by the appellant to give its instructions in writing. It does not appear that any exception was taken to any of the instructions, written or oral, and it is expressly stated in the *615bill of exceptions, that “ said verbal repetition was not excepted to at the time.” The record presents no question for decision.
J. B. Merriweather, for appellant.
D. P. Baldwin, W. W. Thornton, for appellee.
The judgment is affirmed, with costs.